Citation Nr: 0107712	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-02 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for bipolar disorder, 
currently evaluated as 30 percent disabling.

ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1979, and from December 1979 to December 1986.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which continued a 30 percent disability 
rating for bipolar disorder.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of this appeal has been obtained.

2. The veteran's service connected bipolar disorder is 
currently productive of no more than complaints of some sleep 
disturbances, racing thoughts, anxiety, paranoia, and 
occasional periods of hallucinations; objective findings 
include logical and coherent speech, groomed appearance, good 
insight and judgment, denial of suicidal or homicidal 
ideations, and occasional flattened affect; there is no 
evidence of impaired memory, stereotyped speech, panic 
attacks more than once a week, impaired abstract thinking, or 
disturbances of motivation; the veteran has been working 
since March 1987.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for bipolar disorder have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); (Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.321, Part 4, including §  4.130, Diagnostic Code 9432 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially claims that his service-connected 
bipolar disorder should be rated higher than the current 30 
percent rating.  Specifically, the veteran asserts that he 
experiences hallucinations, which has led to increased 
anxiety and panic attacks.  In addition, he contends that it 
has caused difficulties with his family, friends, and work.

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim, and the RO made satisfactory efforts 
to ensure that all relevant evidence had been associated with 
the claims file.  Moreover, the claims file appears to 
contain all relevant VA medical records, service medical 
records, and the veteran was afforded VA examinations.  The 
file includes a VA examination report dated as recent as 
December 1998, and there are VA outpatient treatment records 
dated to March 1999.  There is no indication in the file that 
there are additional relevant records, that have not yet been 
associated with the claims file.  As such, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

A brief review of the history of this appeal reveals that in 
an April 1987 rating decision, the veteran was granted 
service connection for bipolar disorder, and a 10 percent 
disabling rating was assigned from December 1986.  Service 
connection was based on service medical records that showed 
an onset of a bipolar disorder in service, for which the 
veteran was place on temporary disability retirement.  The 
rating was also based on a March 1987 special 
neuropsychiatric examination by the VA, which diagnosed the 
veteran as having bipolar disorder, depressed, in remission.  

In June 1997, the RO increased the disabling rating to 30 
percent effective July 1996.  The increased rating was based 
on findings in a March 1997 VA examination report, which 
contains a diagnosis of bipolar disorder, manic in remission, 
and a VA hospitalization report indicating that the veteran 
was hospitalized in July 1996 with a diagnosis of bipolar 
affective disorder.  In July 1998, the veteran submitted a 
request for an increased rating.  He maintained that he was 
experiencing increased hallucinations, which had caused him 
to miss work from early March to early April, 1998.  

In a January 1999 rating decision, the RO continued the 30 
percent disabling rating.  The veteran disagreed with the 30 
percent rating, and initiated this appeal.  The veteran 
maintained in his January 2000 Notice of Disagreement (NOD) 
that VAMC treatment records from 1998 were not considered in 
the January 1999 rating decision.  The RO obtained the 
identified VAMC records and in June 2000, issued a  
Supplemental Statement of the Case, considering those 
records.  The case was certified for appeal in September 
2000.

The veteran's bipolar disorder is currently assigned a 30 
percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9432.  A 30 percent disability evaluation is assigned under 
the general rating formula for mental disorders for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  A 50 
percent disability evaluation is warranted where the evidence 
shows occupational and social impairment due to such symptoms 
as:  flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships. 

Turning to the evidence of record, the claims file contains 
VA outpatient treatment records dated from February 1987 to 
September 1997.  Overall, the records reflect that the 
veteran presented with a history of bipolar disorder.  He was 
found to attend regularly scheduled visits, to have 
occasional symptoms that were either controlled by medication 
or self-limiting, and to have periods of good clinical 
remission.  Further, throughout the aforementioned period, he 
continued to work and maintain fairly stable functioning.

In March 1997, treatment records reflect that the veteran was 
hospitalized briefly for clinical depression.  He reported 
becoming anxious leading to depression, secondary to his 16 
year old daughter who had skipped school.  He also reported 
that the depression caused him to have difficulty 
concentrating, and he felt suicidal ideation, without plan.  
He indicated that he had heard voices, but he denied visual 
hallucinations.  He complained of hearing the voices.  Upon 
mental status examination, he was found to have good eye 
contact, was well-dressed, had normal attention, and was 
cooperative.  His affect was pleasant, and his mood was good.  
He was described as hopeful, with no suicidal ideations at 
that time.  There were no paranoid ideations, delusions, or 
visual or auditory hallucinations.  His insight and judgment 
were good.  He had good memory and cognitive skills.  

In March 1997, as noted earlier in this decision, the veteran 
underwent a VA examination.  The veteran presented with 
subjective complaints of anxiety, some racing thoughts, some 
sleep disturbances, and some sedation due to medication.  He 
reported that he was doing much better on the medication.  He 
was currently working as a secretary.  The objective findings 
were as follows:  the veteran was cooperative; his speech was 
relevant and coherent; he did not show distorted thinking; he 
was oriented to time, place, and person; memory for recent 
and past events were intact; his mood was in normal range; he 
denied hallucination; he was not suicidal or delusional; and 
his insight and judgment were good.  The examiner diagnosed 
the veteran with bipolar disorder, manic in remission, along 
Axis I of the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  Further, the veteran was found to have 
a Global Assessment of Functioning Scale (GAF) of 80, which 
according to the DSM-IV indicates that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors and there is no more than slight 
impairment in social, occupational, or school functioning.

In May 1997, the veteran was again hospitalized briefly with 
complaints of auditory hallucinations.  Mental status 
examination showed the veteran to be alert, and oriented to 
time, place, and person.  His mood was described as 
depressed.  His affect was sad, but there was normal thought 
processes, and speech was clear and coherent.  No paranoid 
ideations or delusions were present.  In September 1997, the 
veteran reported that the past couple of months have been the 
most stable time in his life.  He was found to be improved 
and very stable functioning.

In December 1998, in connection with his claim for an 
increased rating, the veteran was afforded an additional VA 
examination.  The examiner reported that following service, 
the veteran began working as a supply clerk in 1987.  From 
1988 to 1997, he has worked as a secretary, and then as a 
loan representative for six months.  At that point he had to 
change jobs due to difficulty communicating with others, 
after having been off work for six weeks.  The veteran 
presented with subjective complaints of mood swings and 
cycling, i.e. periods of happiness and periods of depression.  
He also indicated that he was having auditory hallucinations, 
visual hallucinations, and that he was delusional.  He 
reported that the voices told him he was worthless and that 
he should kill himself, and he thought people were plotting 
against him.  Objectively, the veteran was found to be alert, 
fairly neat in appearance, and cooperative.  He talked 
relevantly and coherently.  His mood was depressed, but he 
denied any suicidal or homicidal ideations.  He was oriented 
as to time, place and person.  Memory for recent and remote 
events were fair.  His intellectual functioning was average.  
His affect was inappropriate at times.  The examiner 
diagnosed him along Axis I of the DSM-IV, as having bipolar 
disorder, mixed type; along Axis IV as having psychosocial 
stressors, severe; and along Axis V as having a GAF of 50, 
current and past.  

Finally, VA outpatient treatment records dated from March 
1998 to March 1999 are also contained within the claims file.  
In a March 1998 treatment record, the therapist noted that 
the veteran had been promoted at work approximately four 
months previous and was experiencing anxiety when he thought 
about returning to work.  In the same treatment record, the 
veteran indicated that he had no previous educational 
background or personal experience for the job and also 
"found this new job way over [his] head."  An April 1998 
letter from his therapist is included within the 
aforementioned treatment records.  This letter was addressed 
to the veteran's employer, requesting sick leave for the 
veteran and that he be returned to his former position at 
work.  In May 1998, records reflect that the veteran returned 
to work in his former position and he had stable functioning 
without the added work pressure.  The final record in March 
1999, reveals that the veteran was doing well and his family 
was doing great.  His affect was found to be somewhat flat, 
but his communication was coherent and logical. 

Considering the evidence of record, summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, the Board finds that the veteran's 
symptomatology in connection with his bipolar disorder more 
closely approximates the criteria for the currently assigned 
30 percent rating, and an increased disability rating is not 
warranted at this time.  In this regard, medical evidence of 
record showed that throughout the period the veteran received 
outpatient treatment from the VA, he presented on and off 
with complaints of sleeplessness, paranoia, and depression.  
He showed an occasional decrease in work efficiency and 
suffered from intermittent periods of inability to perform 
occupational tasks.  For example, as noted previously in May 
1998, the veteran was on sick leave from work due to the 
stress of a promotion he received.  His therapist 
subsequently recommended he return to his former position, 
which the veteran did and it was later noted that he was 
again functioning stablely.  Panic attacks were 
intermittently reported by the veteran, but were not 
indicated to be on a weekly basis.  The Board finds that 
despite the subjective complaints of sleeplessness, paranoia, 
and depression, the recent December 1998 VA examination found 
the veteran to be very alert, fairly neat in appearance, and 
cooperative.  His conversation was logical, relevant, and 
coherent.  He was oriented as to time, place and person.  His 
memory for recent and remote events were fair.  In addition, 
the most recent medical evidence from March 1999, reveals 
that the veteran was doing well, his family was doing great 
and his communication was again found to be coherent and 
logical.  

While the Board finds that the evidence supports the current 
30 percent rating, as discussed above, the objective clinical 
evidence of record does not show that the veteran meets the 
criteria contemplated for the next higher 50 percent 
evaluation. 38 C.F.R. § 4.7.  The Board acknowledges the 
veteran's subjective complaints of auditory and visual 
hallucinations, paranoia, and delusions, and the periodic 
objective notations of flattened affect.  However, a review 
of the objective medical evidence of record consistently 
indicates that the veteran is cooperative, oriented, displays 
normal thought process, normal memory, and has been working 
continuously since 1987, aside from a period of missed work 
in March and April 1998.  The medical evidence does not 
contain findings of panic attacks more than once a week, 
difficulty in understanding complex commands, impaired memory 
or judgment, or disturbances of motivation and mood.  
Moreover, the record reveals that veteran is married and his 
wife appears to be very supportive.  His family, which 
includes two daughters, was found to be doing well in March 
1999.  

The objective findings of record show that the veteran's 
memory was found to be intact in both the March 1997 VA 
examination and the December 1998 VA examination.  At the 
time of the last entry in March 1999, the veteran was working 
and maintained stable functioning.  Problems that the veteran 
previously experienced at work appear to have been due to the 
veteran's uncertainty with the responsibilities of the new 
position.  However, information in the file reveals that when 
the veteran was returned to his prior position, he was 
functioning stablely.  While the Board does observe that the 
veteran's GAF was 50 in the December 1998 VA examination, 
which according to the DSM-IV, is indicative of serious 
symptoms (e.g. suicidal ideation, severe obsessional ritual, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job), the recent medical evidence of record, as 
noted above, indicates that the veteran was employed, and 
appeared to be generally functioning satisfactorily.  
38 C.F.R. § 4.130.  In short, the Board finds that the 
veteran's symptomatology most closely approximates the 
criteria for the currently assigned 30 percent rating, and 
there is no basis for a higher rating at this time.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
bipolar disorder and its effects on the veteran's earning 
capacity and ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  In conclusion, the current medical evidence, as 
previously discussed, most closely fits within the criteria 
for the currently assigned 30 percent disability evaluation.  
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation other than those noted above.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Further, while the Board notes the veteran's contentions that 
he missed time from work due to his bipolar disorder, it 
appears from the record that the veteran has been employed 
since March 1987, and has only had one significant period of 
lost time from work, in 1998.  In this regard, the Board 
emphasizes that the VA Schedule for Rating Disabilities 
assigns percentage ratings that are intended to represent the 
average impairment in earning capacity resulting from a 
service-connected disease and injury.  Moreover, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  In the present case, 
there is no evidence of record that the veteran's bipolar 
disorder has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The schedular criteria not having been met, the claim for 
rating in excess of 30 percent for bipolar disorder is 
denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

